DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 & 17 cite the limitation “the patterned conductive layer having an inner edge and an outer edge, a length between the inner edge and the outer edge being in a range from 0.5L to 1.5L” wherein L is not defined. Independent claims 10 & 17 are thus rendered indefinite, and claims 11-16 & 18-20 are indefinite as being dependent upon claims 10 & 17.
For examination purposes, “range from 0.5L to 1.5L” will be interpreted as --range from 0.5 to 1.5 times a wavelength of the resonator--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 8, & 9 are is/are rejected under 35 U.S.C. 102(a)(12) as being anticipated by Daimon et al. (US PGPub 20200328727), hereinafter, Daimon 2.
As per claim 1:
	Daimon 2 discloses in Figs. 1-3:
	An acoustic wave resonator comprising: 
a piezoelectric layer (6); 
an interdigital transducer electrode (7) over the piezoelectric layer, the interdigital transducer electrode including a bus bar (13/15) extending in a first direction (X) and fingers (14/16) extending in a second direction (Y) different from the first direction from the bus bar, the fingers each including an edge portion (edge regions Ca/Cb) and a body portion (Central region B); 
a temperature compensation layer (dielectric film 9, [0041]) over the interdigital transducer electrode; and 
a patterned conductive layer (mass addition films 8, which may be formed of metal [0051]) including conductive portions overlapping the edge portions of the fingers, the conductive portions being spaced apart from each other in the first direction (in edge regions Ca/Cb), and a portion of the temperature compensation layer being positioned between the patterned conductive layer and the interdigital transducer electrode (as seen in Figs. 1 & 3), each conductive portion of the patterned conductive layer has a width, the width being at least as wide as a finger width of respective underlying edge portion of the finger, the width having a variation that is ±5% of the finger width of the underlying edge portion (mass addition films are shown to overlap and align with the edges of the electrode fingers, having a consistent (0 variation) width).

As per claim 8:
	Daimon 2 discloses in Figs. 1-3:
the patterned conductive layer is non-overlapping with the body portions of the fingers.

	As per claim 9:
	Daimon 2 discloses in Figs. 1-3:
a second bus bar and second fingers extending from the second bus bar, the second fingers each including an edge portion and a body portion, and the patterned conductive layer including second conductive portions that overlap edge portions of the second fingers, a portion of the conductive portions overlaps edge portion of a finger of the fingers that extends from the bus bar and a portion of a finger of the second fingers that extends from the second bus bar (Daimon 2 provides first and second electrodes comprising busbars 13 & 15 and electrode fingers 14 & 16, with corresponding mass addition films 8, as per the rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimon 2 (US PGPub 20200328727).
As per claim 6:
	Daimon 2 does not disclose in Figs. 1-3: 
a cover layer over the temperature compensation layer, the cover layer is a silicon nitride layer or an aluminum oxide layer.
	Daimon 2 discloses in Fig. 11:
a cover layer (second layer 39b) over a temperature compensation layer (first layer 39a), the cover layer is a silicon nitride layer or an aluminum oxide layer ([0081]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the cover layer of Fig. 11 of Daimon 2 on the top of the acoustic wave device of Figs. 1-3 of Daimon 2 to provide the benefit of adjusting the frequency, and providing more certainty for the reduction and prevention of modes, as taught by Daimon 2 ([0082]).


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimon 2 (US PGPub 20200328727) in view of Unterreithmeier (US PGPub 20190089328), a reference of record.
	As per claim 2:
	Daimon 2 discloses in Figs. 1-3:
each conductive portion of the patterned conductive layer has a conductive portion width that is at least as wide as a finger width of a respective underlying edge portion (as seen in Figs. 1-3).
Daimon 2 does not disclose:
the conductive portions are separated by material of the temperature compensation layer.
	Unterreithmeier discloses in Fig. 4:
A piston-mode SAW resonator ([0013]) wherein a weighting layer (weighting strip BS) is located within a layer of temperature compensating ([0078]) dielectric material (dielectric layer DL and dielectric top layer DL2), wherein the dielectric layer separates the weighting layer from the electrode (electrode finger EF).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the mass addition films of Daimon 2 within the dielectric layer as an art-recognized alternative configuration for weighting layers of piston-mode resonators as taught by Unterreithmeier that further provides a protective layer over the mass addition films, as is commonly understood in the art.
	As a consequence of the combination, the conductive portions are separated by material of the temperature compensation layer.

	As per claim 3:
	Daimon 2 discloses:
The interdigital transducer electrode may be formed of a single layer of metal ([0040]).
Daimon 2 further discloses that titanium, platinum, and aluminum-copper may be used as electrode materials ([0040]).
Daimon 2 does not disclose:
the patterned conductive layer has a density that is at least as high as a density of a material of the interdigital transducer electrode that is in contact with the piezoelectric layer.
	Unterreithmeier discloses in Fig. 4:
	That mass addition films (weighting strips) may be formed of Titanium, Tungsten, Copper, or Gold ([0019]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the electrodes of Daimon 2 as a single layer of Titanium, as an art-recognized electrode material recognized by both Daimon 2 and Unterreithmeier, and as a single layer material as suggested by Daimon 2, to provide the benefit of using a material known in the art for the same function.
	It would have been further obvious for the mass additional films to be formed of Titanium, Tungsten, Copper, or Gold, as art-recognized conductive metal materials that may be used for mass adding films as taught by Unterreithmeier, and able to provide the same function.
	As a consequence of the combination, the patterned conductive layer has a density that is at least as high as a density of a material of the interdigital transducer electrode that is in contact with the piezoelectric layer.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimon 2 (US PGPub 20200328727) in view of Ruile et al. (US PGPub 20130051588)
	As per claim 4:
	Daimon 2 does not disclose:
a second patterned conductive layer positioned between the patterned conductive layer and the interdigital transducer electrode.
	Ruile et al. discloses:
An acoustic wave resonator operating in a piston mode wherein mass adding layers may be formed of molybdenum or tungsten with one or more adhesion layers comprising titanium ([0084]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the mass additional films of Daimon 2 using molybdenum or tungsten with one or more adhesion layers comprising titanium as taught by Ruile et al. as an alternative/equivalent mass adding film material arrangement that further provide the benefit of using an art-recognized mass adding material for acoustic resonators and the benefit of using an adhesion layer to adhere the mass adding material to the surrounding material layers, as is well understood in the art. 
	As a consequence of the combination, the titanium adhesion layer serves as a second patterned conductive layer positioned between the patterned conductive layer (molybdenum) and the interdigital transducer electrode.

	As per claim 5:
	Daimon 2 does not disclose:
the patterned conductive layer has a higher mass than the second patterned conductive layer, the second patterned conductive layer is a titanium layer, the patterned conductive layer is a molybdenum layer or a tungsten layer.
Ruile et al. discloses:
An acoustic wave resonator operating in a piston mode wherein mass adding layers may be formed of molybdenum with one or more adhesion layers comprising titanium ([0084]).
	As a consequence of the combination of claim 4, the second patterned conductive layer is a titanium layer, the patterned conductive layer is a molybdenum layer or a tungsten layer.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the patterned conductive layer to have a higher mass than the second patterned conductive layer, as the patterned conductive layer is formed out of a denser material (molybdenum or tungsten), and is defined to provide the function of adding mass (weighting layer in Ruile et al., [0084]) to reduce acoustic velocity, such that the mass of the patterned conductive layer is a design parameter for controlling the acoustic velocity of the underlying regions, while the second patterned conductive layer is an adhesive layer that is not used to provide the function of mass, and as one of a limited number of options (less than, greater than, equal to) it would be obvious for the patterned conductive layer to have a higher mass than the second patterned conductive layer, as would be well understood in the art.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimon 2 (US PGPub 20200328727) in view of Mimura (US PGPub 20190356296), a reference of record.
	As per claim 7:
Daimon 2 does not disclose:
the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface, and the patterned conductive layer is spaced apart from the lower surface by a distance that is within 20% to 80% of the thickness of the temperature compensation layer.
	Mimura discloses in Figs.3-4:
An acoustic wave device operating in a piston mode ([0002]) wherein a mass adding film (7) above an IDT electrode (3) separated by a temperature compensation layer (first dielectric film 8), wherein the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface (T1+T2), and the mass adding layer is spaced apart from the lower surface by a distance (T1) that is within 20% to 80% of the thickness of the temperature compensation layer ([0059]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the mass addition films of Dameon 2 at a point within the temperature compensation layer wherein the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface, and the patterned conductive layer is spaced apart from the lower surface by a distance that is within 20% to 80% of the thickness of the temperature compensation layer to reduce transverse mode spurious responses, as taught by Mimura ([0077]).

Claim(s) 10-12, 15-16 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimon 2 (US PGPub 20200328727) in view of Abbott et al. (US PGPub 20120161577) and Mimura (US PGPub 20190356296), a reference of record, and Unterreithmeier (US PGPub 20190089328), a reference of record.
As per claim 10:
Daimon 2 discloses in Figs. 1-3:
An acoustic wave resonator comprising: 
a piezoelectric layer (6); 
an interdigital transducer electrode (7) over the piezoelectric layer, the interdigital transducer electrode including a bus bar (13/15) and fingers (14/16) extending from the bus bar, the fingers each including an edge portion (edge regions Ca/Cb) and a body portion (Central region B); 
a temperature compensation layer (dielectric film 9, [0041]) over the interdigital transducer electrode the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface, the lower surface being closer to the interdigital transducer electrode (bottom surfaces are coplanar with IDT edges) than the upper surface (above IDT); and 
a patterned conductive layer (mass addition films 8, which may be formed of metal [0051]) overlapping the edge portions of the fingers, the patterned conductive layer having a break between two adjacent fingers of the fingers, 
the patterned conductive layer having an inner edge and an outer edge (horizontal edges of islands at regions Ca/Cb),
including conductive portions overlapping the edge portions of the fingers, the conductive portions being spaced apart from each other in the first direction (in edge regions Ca/Cb), and a portion of the temperature compensation layer being positioned between the patterned conductive layer and the interdigital transducer electrode (as seen in Figs. 1 & 3), each conductive portion of the patterned conductive layer has a width, the width being at least as wide as a finger width of respective underlying edge portion of the finger, the width having a variation that is ±5% of the finger width of the underlying edge portion (mass addition films are shown to overlap and align with the edges of the electrode fingers, having a consistent (0 variation) width).
	Daimon 2 does not disclose
the patterned conductive layer having a density that is at least as high as a density of a material of the interdigital transducer electrode that is in contact with the piezoelectric layer,
a length between the inner edge and the outer edge being in a range from 0.5 to 1.5 times a wavelength of the resonator,
and the patterned conductive layer is spaced apart from the lower surface by a distance that is within 20% to 80% of the thickness of the temperature compensation layer.
	Abbott et al. discloses in Fig. 10:
A piston-mode acoustic wave resonator (abstract), wherein the interdigital electrode fingers are separated into center (46) and edge regions (54, 56), and wherein the edge regions have a length of between 0.75 and 1.2 times the wavelength ([0067]) of the resonator to obtain a desired mode shape ([0076]).
	Mimura discloses in Figs.3-4:
An acoustic wave device operating in a piston mode ([0002]) wherein a mass adding film (7) above an IDT electrode (3) separated by a temperature compensation layer (first dielectric film 8), wherein the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface (T1+T2), and the mass adding layer is spaced apart from the lower surface by a distance (T1) that is within 20% to 80% of the thickness of the temperature compensation layer ([0059]).
Unterreithmeier discloses in Fig. 4:
That mass addition films (weighting strips) may be formed of Titanium, Tungsten, Copper, or Gold ([0019]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art
to form a length between the inner edge and the outer edge being in a range from 0.5 to 1.5 times a wavelength of the resonator to provide the benefit of a desired mode shape as taught by Abbott et al. ([0076])
	It would have been further obvious to form the electrodes of Daimon 2 as a single layer of Titanium, as an art-recognized electrode material recognized by both Daimon 2 and Unterreithmeier, and as a single layer material as suggested by Daimon 2, to provide the benefit of using a material known in the art for the same function.
	It would have been further obvious for the mass additional films to be formed of Titanium, Tungsten, Copper, or Gold, as art-recognized conductive metal materials that may be used for mass adding films as taught by Unterreithmeier, and able to provide the same function.
	As a consequence of the combination, the patterned conductive layer has a density that is at least as high as a density of a material of the interdigital transducer electrode that is in contact with the piezoelectric layer.
	It would have been further obvious to form the mass addition films of Dameon 2 at a point within the temperature compensation layer wherein the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface, and the patterned conductive layer is spaced apart from the lower surface by a distance that is within 20% to 80% of the thickness of the temperature compensation layer to reduce transverse mode spurious responses, as taught by Mimura ([0077]).

	As per claim 11:
	Daimon 2 discloses the patterned conductive layer includes islands (mass addition films 8 at ends of electrode fingers) separated from each other.
Daimon 2 does not disclose that the islands are separated by portions of the temperature compensation layer.
Mimura discloses in Figs.3-4:
An acoustic wave device operating in a piston mode ([0002]) wherein a mass adding film (7) above an IDT electrode (3) separated by a temperature compensation layer (first dielectric film 8), wherein the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface (T1+T2), and the mass adding layer is spaced apart from the lower surface by a distance (T1) that is within 20% to 80% of the thickness of the temperature compensation layer ([0059]).
As a consequence of the combination of claim 10, the islands are separated by portions of the temperature compensation layer.

	As per claim 12:
	Daimon 2 discloses in Figs. 1-3:
each island of the patterned conductive layer has an island width, the island width is at least as wide as a finger width of respective underlying edge portion of the finger, the island width has a variation that is +5% of the finger width of the underlying edge portion (mass addition films are shown to overlap and align with the edges of the electrode fingers, having a consistent (0 variation) width).

	As per claim 15:
	Daimon 2 does not disclose in Figs. 1-3: 
a cover layer over the temperature compensation layer, the cover layer is a silicon nitride layer or an aluminum oxide layer.
	Daimon 2 discloses in Fig. 11:
a cover layer (second layer 39b) over a temperature compensation layer (first layer 39a), the cover layer is a silicon nitride layer or an aluminum oxide layer ([0081]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the cover layer of Fig. 11 of Daimon 2 on the top of the acoustic wave device of Figs. 1-3 of Daimon 2 to provide the benefit of adjusting the frequency, and providing more certainty for the reduction and prevention of modes, as taught by Daimon 2 ([0082]).

	
	

	As per claim 16:
	Daimon 2 discloses:
	Acoustic wave devices are used for filters in wireless devices.
	Daimon 2 does not disclose:
A front end module comprising an acoustic wave filter including acoustic wave resonators arranged to filter a radio frequency signal, the acoustic wave resonators including the acoustic wave resonator of claim 10, other circuitry, and a package enclosing the acoustic wave filter and the other circuitry, the other circuitry includes a multi-throw radio frequency switch or a power amplifier.
Mimura discloses in Fig. 17:
A front end module (230) comprising an acoustic wave filter including acoustic wave resonators arranged to filter a radio frequency signal (duplexers, [0140]), other circuitry, and a package (device 240) enclosing the acoustic wave filter and the other circuitry, the other circuitry includes a multi-throw radio frequency switch (225) or a power amplifier (234a-b, 244a-b).
At the time of filing, it would have been obvious to one of ordinary skill in the art to implement the acoustic resonator of claim 10 into a front end module such as that of Mimura as the acoustic filter of claim 10 would be an art-recognized acoustic resonator that may replace an acoustic wave resonator in the art-recognized front end module of Mimura to provide the same art-recognized function as a wireless filter component, as is well understood in the art.

Claim(s) 17 & 19 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimon 2 (US PGPub 20200328727) in view of Abbott et al. (US PGPub 20120161577) 
As per claim 17:
Daimon 2 discloses in Figs. 1-3:
A method of manufacturing an acoustic wave resonator, the method comprising: 
 providing an acoustic wave resonator structure ([0039]) with a temperature compensation layer (dielectric film 9, [0041]) over an interdigital transducer electrode (7), the interdigital transducer electrode including fingers (14/16) extending from a bus bar (13/15), the fingers each including an edge portion (edge regions Ca/Cb) and a body portion (Central region B); 
and forming a patterned conductive layer (mass addition films 8, which may be formed of metal [0051]) that overlaps with the edge portions of the fingers of the interdigital transducer electrode and that is non-overlapping with the body portions, the patterned conductive layer including a break between adjacent fingers of the fingers, the patterned conductive layer having an inner edge and an outer edge (horizontal edges of islands at regions Ca/Cb),
and material of the temperature compensation layer being positioned between the patterned conductive layer and the interdigital transducer electrode.
	Daimon 2 does not disclose
a length between the inner edge and the outer edge being in a range from 0.5 to 1.5 times a wavelength of the resonator,
Abbott et al. discloses in Fig. 10:
A piston-mode acoustic wave resonator (abstract), wherein the interdigital electrode fingers are separated into center (46) and edge regions (54, 56), and wherein the edge regions have a length of between 0.75 and 1.2 times the wavelength ([0067]) of the resonator to obtain a desired mode shape ([0076]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art
to form a length between the inner edge and the outer edge being in a range from 0.5 to 1.5 times a wavelength of the resonator to provide the benefit of a desired mode shape as taught by Abbott et al. ([0076])

	As per claim 19:
	Daimon 2 discloses:
the temperature compensation layer is a silicon dioxide layer ([0041]).
	Daimon 2 does not disclose:
	forming temperature compensation material over the patterned conductive layer, 
	Abbott et al. discloses in Fig. 16:
A mass adding material (titanium strips 84t & 86t) may be provided within a dielectric covering material (overcoat 92).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the mass addition films of Daimon 2 within the temperature compensating layer as taught by Abbott et al. to provide the benefit of a stable velocity shift, as taught by Abbott et al. ([0093])

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Daimon 2 (US PGPub 20200328727) in view of Abbott et al. (US PGPub 20120161577) and Mimura (US PGPub 20190356296), a reference of record, and Unterreithmeier (US PGPub 20190089328), a reference of record. as applied to claim 10 above, and further in view of Ruile et al. (US PGPub 20130051588)
	The resultant combination discloses the acoustic wave resonator of claim 10, as rejected above.
	As per claim 13:
	The resultant combination does not disclose:
a second patterned conductive layer positioned between the patterned conductive layer and the interdigital transducer electrode, the patterned conductor layer has a higher mass than the second conductive layer
	Ruile et al. discloses:
An acoustic wave resonator operating in a piston mode wherein mass adding layers may be formed of molybdenum or tungsten with one or more adhesion layers comprising titanium ([0084]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the mass additional films of Daimon 2 using molybdenum or tungsten with one or more adhesion layers comprising titanium as taught by Ruile et al. as an alternative/equivalent mass adding film material arrangement that further provide the benefit of using an art-recognized mass adding material for acoustic resonators and the benefit of using an adhesion layer to adhere the mass adding material to the surrounding material layers, as is well understood in the art. 
	As a consequence of the combination, the titanium adhesion layer serves as a second patterned conductive layer positioned between the patterned conductive layer (molybdenum) and the interdigital transducer electrode.
	It would have been further obvious for the patterned conductive layer to have a higher mass than the second patterned conductive layer, as the patterned conductive layer is formed out of a denser material (molybdenum or tungsten), and is defined to provide the function of adding mass (weighting layer in Ruile et al., [0084]) to reduce acoustic velocity, such that the mass of the patterned conductive layer is a design parameter for controlling the acoustic velocity of the underlying regions, while the second patterned conductive layer is an adhesive layer that is not used to provide the function of mass, and as one of a limited number of options (less than, greater than, equal to) it would be obvious for the patterned conductive layer to have a higher mass than the second patterned conductive layer, as would be well understood in the art.

	As per claim 14:
	The resultant combination does not disclose:
the second patterned conductive layer is a titanium layer, the patterned conductive layer is a molybdenum layer or a tungsten layer.
	Ruile et al. discloses:
An acoustic wave resonator operating in a piston mode wherein mass adding layers may be formed of molybdenum or tungsten with one or more adhesion layers comprising titanium ([0084]).
	As a consequence of the combination of claim 13, the second patterned conductive layer is a titanium layer, the patterned conductive layer is a molybdenum layer or a tungsten layer.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Daimon 2 (US PGPub 20200328727) in view of Abbott et al. (US PGPub 20120161577) as applied to claim 17 above, and further in view of Ruile et al. (US PGPub 20130051588)
The resultant combination discloses the acoustic wave resonator of claim 17, as rejected above.
	As per claim 18:
	The resultant combination does not disclose:
forming a second patterned conductive layer positioned between the patterned conductive layer and the interdigital transducer electrode, the second patterned conductive layer being formed before the patterned conductive layer, the second patterned conductive layer is a titanium layer, and the patterned conductive layer is a molybdenum layer.
	Ruile et al. discloses:
An acoustic wave resonator operating in a piston mode wherein mass adding layers may be formed of molybdenum or tungsten with one or more adhesion layers comprising titanium ([0084]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the mass additional films of the resultant combination using molybdenum with one or more adhesion layers comprising titanium as taught by Ruile et al. as an alternative/equivalent mass adding film material arrangement that further provide the benefit of using an art-recognized mass adding material for acoustic resonators and the benefit of using an adhesion layer to adhere the mass adding material to the surrounding material layers, as is well understood in the art. 
	As a consequence of the combination, the titanium adhesion layer serves as a second patterned conductive layer positioned between the patterned conductive layer (molybdenum) and the interdigital transducer electrode. As a further consequence, the use of the titanium adhesion layer results in the second patterned conductive layer being formed before the patterned conductive layer, as is well understood in the art.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Daimon 2 (US PGPub 20200328727) in view of Abbott et al. (US PGPub 20120161577) as applied to claim 17 above, and further in view of Mimura (US PGPub 20190356296), a reference of record.
The resultant combination discloses the acoustic wave resonator of claim 17, as rejected above.
As per claim 20:
	The resultant combination does not disclose:
the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface, and the patterned conductive layer is spaced apart from the lower surface by a distance that is within 20% to 80% of the thickness of the temperature compensation layer.
	Mimura discloses in Figs.3-4:
An acoustic wave device operating in a piston mode ([0002]) wherein a mass adding film (7) above an IDT electrode (3) separated by a temperature compensation layer (first dielectric film 8), wherein the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface (T1+T2), and the mass adding layer is spaced apart from the lower surface by a distance (T1) that is within 20% to 80% of the thickness of the temperature compensation layer ([0059]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the mass addition films of Dameon 2 at a point within the temperature compensation layer wherein the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface, and the patterned conductive layer is spaced apart from the lower surface by a distance that is within 20% to 80% of the thickness of the temperature compensation layer to reduce transverse mode spurious responses, as taught by Mimura ([0077]).

	Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1-20 under Unterreithmeier or Mimura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daimon 2 and the further 112 rejections introduced by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843